     Case 2:20-cv-02098-JWB-ADM Document 1 Filed 03/03/20 Page 1 of 8




              IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF KANSAS

MONISH BANERJEA                            )
2706 W. 78th Street                        )
Prairie Village, Kansas 66208              )
                                           )
      Plaintiff,                           )
                                           )
v.                                         ) Case No.
                                           )
GMRI, INC.,                                )
Serve Registered Agent                     )
CORPORATE CREATIONS                        )
NETWORK INC.                               )
4601 E. DOUGLAS AVENUE #700                )
WICHITA, KS 67218                          )
                                           )
            Defendant,                     )

                                COMPLAINT

      Plaintiff Monish Banerjea states as follows for his causes of action

against GMRI, Inc.

      1.    Plaintiff Monish Banerjea is an Indian American male resident of

Prairie Village, Johnson County, Kansas. He is 54 years old.

      2.    Defendant GMRI, Inc., is a corporation organized under Florida

law, operating as Olive Garden in the state of Kansas, who may be served

through its registered agent at the place of business at the above address.

      3.    Plaintiff was an employee of defendant from July 15, 2013 to May

                                       1
      Case 2:20-cv-02098-JWB-ADM Document 1 Filed 03/03/20 Page 2 of 8




12, 2019, as a General Manager of the Olive Garden restaurant located in

Overland Park, Kansas.

      4.     This case arises under 42 U.S.C. §1981 (§1981), 42 U.S.C. §2000e,

et seq. (Title VII of the Civil Rights Act of 1964, as amended, or Title VII), and

29 U.S.C. §621, et. seq. (Age Discrimination in Employment Act or the ADEA)

making jurisdiction appropriate in this court. Plaintiff also brings claims of

whistleblower retaliation arising out of Kansas state law.

      5.     Defendant subjected Plaintiff to discrimination based on his age,

race, and sex, and further retaliated against plaintiff for his reports of the

illegal activity of a management employee, resulting in the termination of his

employment.

      6.     Defendant committed the tortious actions described herein in the

District of Kansas such that venue is proper in this court.

      7.     Plaintiff performed his job to the best of his ability and

satisfactorily met the legitimate job expectations of defendant.

       COUNT I – 1981 and TITLE VII – RACIAL HARASSMENT

      8.     Plaintiff incorporates by reference the preceding paragraphs of

this petition.

      9.     On May 12, 2019, plaintiff was terminated by defendant because

                                        2
      Case 2:20-cv-02098-JWB-ADM Document 1 Filed 03/03/20 Page 3 of 8




of his race. Plaintiff’s race was a determining factor in the decision and

defendant denied plaintiff the benefits of his contractual relationship on the

basis of his race.

      10.    Plaintiff was accused of misconduct by a white female manager

and employees. The allegations were untrue.

      11.    Defendant purported to investigate the allegations but conducted

a cursory, one-side investigation the resulted in sex discrimination — plaintiff

was terminated allegedly due to the untrue allegations of certain white female

employees.

      12.    Defendant’s investigation and discipline violated its own polices

and practices.

      13.    White female employees accused of misconduct were treated much

more favorably be defendant and were not terminated for such alleged acts.

      14.    Plaintiff was replaced by a younger, white employee.

      15.    Defendant’s stated reasons for the termination were untrue,

unbelievable, and pretextual.

      16.    As a direct and proximate result of Defendant’s unlawful

employment practices described herein, Plaintiff sustained damages in the

form of lost salary and emotional pain, suffering, inconvenience, loss of

                                       3
      Case 2:20-cv-02098-JWB-ADM Document 1 Filed 03/03/20 Page 4 of 8




enjoyment of life and mental anguish.

      17.    Defendant acted with reckless disregard for plaintiff’s federally

protected rights, entitling Plaintiff to an additional amount as punitive

damages in such sum that will serve to punish Defendants and to deter

Defendants and others from like conduct.

      WHEREFORE, Plaintiff prays for judgment against Defendant for

actual damages, punitive damages, attorney’s fees and costs incurred herein,

and for such other relief as the court deems just and proper including

reinstatement or other equitable relief.

                 COUNT II – TITLE VII SEX DISCRIMINATION

      18.    Plaintiff incorporates by reference the preceding paragraphs of

this petition.

      19.    Similarly situated female employees engaged in similar conduct of

which plaintiff was accused, but were not terminated.

      20.    Plaintiff was terminated by defendant because of his sex.

Plaintiff’s sex was a determining factor in the decision.

      21.    Plaintiff was accused of misconduct by female managers and

employees. The allegations were untrue.

      22.    Defendant purported to investigate the allegations but conducted

                                        4
     Case 2:20-cv-02098-JWB-ADM Document 1 Filed 03/03/20 Page 5 of 8




a cursory, one-side investigation the resulted in sex discrimination.

      23.   Defendant’s investigation and discipline violated its own polices

and practices.

      24.   Female employees accused of misconduct were treated much more

favorably by defendant and were not terminated for such alleged misconduct.

      25.   Defendant’s stated reasons for the termination were untrue,

unbelievable, and pretextual.

      26.   As a direct and proximate result of Defendant’s unlawful

employment practices described herein, Plaintiff sustained damages in the

form of lost salary and emotional pain, suffering, inconvenience, loss of

enjoyment of life and mental anguish.

      27.   Defendant acted with reckless disregard for plaintiff’s federally

protected rights, entitling Plaintiff to an additional amount as punitive

damages in such sum that will serve to punish Defendants and to deter

Defendants and others from like conduct.

      WHEREFORE, Plaintiff prays for judgment against Defendant for

actual damages, punitive damages, attorney’s fees and costs incurred herein,

and for such other relief as the court deems just and proper including

reinstatement or other equitable relief.

                                        5
      Case 2:20-cv-02098-JWB-ADM Document 1 Filed 03/03/20 Page 6 of 8




                 COUNT III – AGE DISCRIMINATION — ADEA

      28.    Plaintiff incorporates by reference the preceding paragraphs of

this petition.

      29.    Plaintiff was terminated for unfair, pretextual reasons and

replaced by a younger employee.

      30.    But for plaintiff’s age he would not have been terminated.

      31.    Similarly situated younger employees engaged in similar conduct

of which plaintiff was accused, but were not terminated.

      32.    As a direct and proximate result of Defendant’s unlawful

employment practices described herein, Plaintiff sustained damages in the

form of lost salary.

      33.    Defendant’s conduct was willful as defendant knew age

discrimination was against the law when it acted.

      WHEREFORE, Plaintiff prays for judgment against Defendant for lost

salary, liquidated damages, attorneys fees and costs incurred herein, and for

such other relief as the court deems just and proper including reinstatement

or other equitable relief.

                       COUNT IV – KANSAS STATE LAW
                       WHISTLEBLOWER RETALIATION



                                       6
      Case 2:20-cv-02098-JWB-ADM Document 1 Filed 03/03/20 Page 7 of 8




      34.    Plaintiff incorporates by reference the preceding paragraphs of

this petition.

      35.    Prior to the termination of his employment, plaintiff reported the

illegal conduct of a manager to upper management of defendant.

      36.    Specifically, plaintiff objected to and reported a manager who

attempted to force a server to pay for a customer’s meal who walked out.

      37.    This violated Kansas Wage Payment Act, KSA 44-313, et seq., and

the laws prohibiting theft.

      38. Defendant’s stated reasons for the termination were untrue,

unbelievable, and pretextual.

      39.     The complaints about plaintiff’s performance were made in

retaliation for his report of illegal activity.

      40.    Plaintiff’s report was a factor in the termination decision.

      41.    As a direct and proximate result of Defendant’s unlawful

employment practices described herein, Plaintiff sustained damages in the

form of lost salary and emotional pain, suffering, inconvenience, loss of

enjoyment of life and mental anguish.

      42.    Defendant acted with reckless disregard for plaintiff’s rights,

entitling Plaintiff to an additional amount as punitive damages in such sum

                                          7
     Case 2:20-cv-02098-JWB-ADM Document 1 Filed 03/03/20 Page 8 of 8




that will serve to punish Defendants and to deter Defendants and others from

like conduct.

      WHEREFORE, Plaintiff prays for judgment against Defendant for

actual damages, punitive damages, and for such other relief as the court deems

just and proper including reinstatement or other equitable relief.

                        DEMAND FOR JURY TRIAL

Plaintiff demands a trial by jury on all issues so triable

                   DESIGNATION OF PLACE OF TRIAL

Plaintiff designates Kansas City, Kansas as the place of trial.



                                     THORNBERRY BROWN, LLC


                               By:   /s/Stephen C. Thornberry
                                     Stephen C. Thornberry       KS #17494
                                     steve@ThornberryBrown.com
                                     Randall W. Brown            KS #17905
                                     randy@ThornberryBrown.com
                                     4550 Main Street, Suite 205
                                     Kansas City, Missouri 64111
                                     (816) 531-8383 telephone
                                     (816) 531-8385 facsimile
                                     ATTORNEYS FOR PLAINTIFF




                                        8
